DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1-11 are currently under examination and claims 12-20 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a system for cooling/treating metal parts exiting a nitriding/nitrocarburizing treatment in molten salt baths. Applicant’s election of claims 1-11 was made with traverse in the Response filed on October 28, 2021. The Applicant traverses on the grounds that the Examiner has failed to establish that a search of the complete application would be an undue burden as required by MPEP 803 and during the international phase of the corresponding PCT application, the PCT International authorities did not raise any unity of invention issues. 
	In response, the Examiner notes that Michalot et al. (‘346) discloses a method for cooling metal parts having undergone a nitriding/nitrocarburizing treatment in a molten salt bath that would read on the instant claim 1 such that a lack of unity of invention has been established. The lack of not deciding to establish a lack of unity by another search authority is not sufficient enough grounds for allowing an application with multiple inventions to go forward in prosecution. Finally, the Examiner notes that although some of the searching may overlap, to examine both of these inventions would require not only additional searching but also would require consideration of additional 112 issues, consideration of the combinability of prior art references, the formulation of rejections, etc. Therefore, the requirement is still deemed proper and is therefore made FINAL. 

Claim Objections
Claims 10-11 are objected to because of the following informalities:  “the parts one cooled” should be changed to “the parts once cooled”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Michalot et al. (US 2014/0216608). 
	In regard to claim 1, Michalot et al. (‘608) discloses a method for cooling metal parts having undergone a nitriding/nitrocarburizing treatment in a molten salt bath comprising treating the metal parts in a nitriding/nitrocarburizing molten salt bath (column 3); creating an inert atmosphere within a cooling chamber (column 3); transferring the treated metal parts from the salt bath to the cooling chamber (column 5); and cooling the metal parts to reach a temperature of about 350⁰C, which would overlap in scope with about 400⁰C, as in paragraph [0020] of the instant specification such that it would be above a temperature at which the salts would congeal (column 5). 
	The Examiner notes that the cooling temperatures of Michalot et al. (‘608) relative to that of the instant invention overlap and therefore prima facie obviousness has been established. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to 
	In regard to claim 2, Michalot et al. (‘608) discloses nitrocarburizing at 580⁰C [0041]. 
 	With respect to the recitation “wherein the minimum temperature is about 450⁰C” in claim 3, Michalot et al. (‘608) discloses cooling to a temperature of about 350⁰C [0033]. Where the principal difference between a claimed process and that taught by a reference is temperature difference, it is incumbent upon Applicant to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971). 
	With respect to the recitation “wherein the minimum temperature is comprised in a range between 400⁰C and 450⁰C” in claim 4, Michalot et al. (‘608) discloses cooling to a temperature of about 350⁰C [0033]. Where the principal difference between a claimed process and that taught by a reference is temperature difference, it is incumbent upon Applicant to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971). 
In regard to claim 7, Michalot et al. (‘608) discloses nitrocarburizing at 580⁰C [0041].
With respect to the recitation “wherein said transferring the treated metal parts to the cooling chamber comprises protecting the treated parts from ambient air” in claim 8, Michalot et al. (‘608) discloses wherein the cooling takes place in the absence of oxygen [0048]. 
In regard to claim 9, Michalot et al. (‘608) discloses treating in a rinsing bath after cooling [0033]. 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regard to claim 6, Michalot et al. (‘608) discloses feeding the cooling chamber with liquid nitrogen [0033] and therefore claim 6 would distinguish from Michalot et al. (‘608). Additionally, Michalot et al. (‘608) fails to specify the flow rate of the refrigerant in gaseous form. 

Claims 10-11 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to claim 10, Michalot et al. (‘608) fails to specify wherein the parts would be transferred to a stop bath after cooling. 
In regard to claim 11, Michalot et al. (‘608) fails to specify wherein the parts would be transferred to a stop bath after cooling. Additionally, Michalot et al (‘608) fails to specify wherein the parts would be transferred from a rinsing bath at a temperature in a range between 40 and 50⁰C and then to a stop bath at a temperature of 20⁰C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759